        Case 1:20-cv-09829-PGG Document 12-7 Filed 12/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADRIANA AVILES, Individually and as Parent and
 Natural Guardian of N.A., N.A. and A.A.,
 STEPHANIE DENARO, Individually and as Parent
 and Natural Guardian of D.D. and H.D., CHRISTINE
 KALIKAZAROS, Individually and as Parent and
 Natural Guardian of Y.K., GAETANO LA MAZZA,
 Individually and as Parent and Natural Guardian of
 R.L., CRYSTAL LIA, Individually and as Parent and
 Natural Guardian of F.L., and CHILDREN’S
 HEALTH DEFENSE,
                                                           DECLARATION OF
                               Plaintiffs,
                                                           STEPHANIE DENARO
 Against
                                                           Civil No.: 1:20−cv−09829−PGG
 BILL de BLASIO, in his Ofﬁcial Capacity as Mayor
 of the City of New York, DR. DAVID CHOKSHI, in
 his Ofﬁcial Capacity of Health Commissioner of the
 City of New York, NEW YORK CITY
 DEPARTMENT OF EDUCATION, RICHARD A.
 CARRANZA, in his Ofﬁcial Capacity as Chancellor of
 the New York City Department of Education and THE
 CITY OF NEW YORK,

                               Defendants.




       Stephanie Denaro, on the date noted below and pursuant to § 1746 of title 28 of the

United States Code, declares the following to be true and correct under penalty of perjury under

the laws of the United States of America:

       1.      My daughter D.D. was a fourth grader at P.S. 2 in Manhattan.

       2.      My daughter H.D. was second grader at P.S. 2 in Manhattan.

       3.      I also have a a three year old and a seven month old baby.

       4.      Their school was shutdown on November 19, 2020 by Defendant Bill de Blasio.




                                                1
Case 1:20-cv-09829-PGG Document 12-7 Filed 12/17/20 Page 2 of 3




                               2
Case 1:20-cv-09829-PGG Document 12-7 Filed 12/17/20 Page 3 of 3




                               3
